Citation Nr: 1223163	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  07-37 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The Veteran's case comes from the VA Regional Office in Montgomery, Alabama (RO).

In a July 2011 decision, the Board denied multiple claims, including the claim of entitlement to service connection for a respiratory disorder.  The Veteran appealed the denial of that issue to the United States Court of Appeals for Veterans Claims.  Based on a February 2012 Joint Motion for Remand, in February 2012 the Court remanded the part of the July 2011 Board decision which denied entitlement to service connection for a respiratory disorder for development in compliance with the Joint Motion.

In November 2009, the Veteran raised the issues of entitlement to increased ratings for posttraumatic stress disorder, headaches, and seizures.  Those claims were referred to the RO in the July 2011 Board decision, but the evidence of record does not show that they have since been developed.  Those issues are therefore again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

In February 2012, the United States Court of Appeals for Veterans Claims remanded the claim on appeal for development in compliance with the February 2012 Joint Motion.  The February 2012 Joint Motion found that a VA examination was warranted.  Therefore, the Board finds that a medical examination is needed to determine the etiology of the Veteran's currently diagnosed respiratory disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain the etiology of any respiratory disorder found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any respiratory disorder found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service.  A complete rationale for all opinions must be provided.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

